Title: From Thomas Jefferson to William C. C. Claiborne, 10 July 1806
From: Jefferson, Thomas
To: Claiborne, William C. C.


                        
                            Dear Sir
                            
                            Washington July 10. 06.
                        
                        I take the liberty of putting under your cover a letter to mr Reibelt, and I leave it open for your perusal
                            because you will judge from it the ground on which he really stands. after reading be so good as to stick a wafer in it,
                            & let it be dry before delivery that he may not know it has been sent open to you. he is a very learned man, a sincere
                            republican, & I believe a very honest & disinterested man; but I fear not calculated to make his way in this world. I
                            have heard much of his wife as one of the most amiable women living.   We have at length got our direct post to N. Orleans
                            established as far as Fort Stoddert in 13. days, along a tract which will make one of the finest roads in the world, &
                            little embarrassed by water courses. for the present we are taking measures to pass it by water from F. Stoddert to N.O.
                            and are exploring a way by land to cross Pascagoula a little above our line, Pearl river where we can to carry us to L.
                            Pontchartrain opposite to Chef Menteur, there to cross & go on by land. this will be effected, but not till the next
                            year, by which time we will reduce the whole time to a fortnight, or perhaps 12. days. by that time too I hope the whole
                            country will be honestly ours. for notwithstanding a few members of Congress did what they could to render that
                            negociation abortive in embryo, yet I am not without hopes that reason will prevail at Paris & Madrid over the passions
                            attempted to be excited there, & effect a good settlement. I am happy to assure you that this schism of a few
                            republicans has made not the smallest impression on the people from North to South. the doctrine of war with Spain &
                            France & alliance with England does not entangle a single native American. with England we shall have a friendly
                            arrangement. in fine I hope that this summer fixes the ground of long peace for this country with all nations. be assured
                            of my friendship & accept my salutations
                        
                            Th: Jefferson
                            
                        
                    